Third District Court of Appeal
                               State of Florida

                         Opinion filed November 4, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2276
                         Lower Tribunal No. 93-30334
                            ________________


                               Tyrone Jordan,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Veronica Diaz,
Judge.

     Tyrone Jordan, in proper person.

     Ashley Moody, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.


Before SCALES, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.